         Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

    CAG FOOD SERVICES, LLC, f/k/a
    CORRECTIONAL ADVISOR’S GROUP, LLC,
         Plaintiff,                                         Civil Action No.
                         v.                                1:18-cv-02753-SDG
    SHAVER FOODS, LLC,
         Defendant.

                              OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Motion for Partial Summary

Judgment [ECF 68]. For the reasons stated below, the Court GRANTS IN PART

AND DENIES IN PART Plaintiff’s motion.

I.      Background

        Unless otherwise noted, the following facts are not disputed by the parties

or are supported by undisputed evidence in the record. Plaintiff CAG Food

Services, LLC, f/k/a Correctional Advisor’s Group, LLC (CAG) and Defendant

Shaver Foods, LLC (Shaver) entered into a Supply Agreement in 2007.1 The parties

signed an Amended Supply Agreement (ASA) in 2008.2 Under the ASA, Shaver




1     ECF 22-1.
2     Id.; ECF 22-2.
          Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 2 of 16




agreed to be the primary supplier of food services to CAG’s clients.3 In exchange,

CAG received 5% of the total amount paid on those invoices.4 The ASA also

allowed for the possibility that the parties could tailor their agreements for specific

clients by entering into a separate supply agreement that would supersede the

ASA.5

          On May 2, 2018, Ashley White, President and CEO of Shaver, sent an email

to CAG purporting to terminate the ASA.6 The email states that Shaver is

terminating the current arrangement “effective immediately” because it is no

longer profitable.7 It goes on to state:

               CAG is due a check for April 2018, based on the
               arrangements prior to this notification, and that will be
               paid. Because it is the end of the program, we need to
               make sure all credits, debits, and sales adjustments are
               processed since they all effect the final payment. When

3   ECF 22-2.
4   Id. (“In exchange [CAG] will receive a commission of 5% of the total amount
    paid for each future invoice by a client managed by [CAG] within the purview
    of this supply agreement.”).
5   Id. (“This agreement is meant to serve as a framework agreement for most
    facilities. However, [CAG] and [Shaver] recognize the need to tailor separate
    supply agreements for some clients based on various circumstances to be
    determined as they arise. In such cases, those agreements will supersede this
    agreement for the client in question with respect to the area of the separate
    agreement that is in conflict with this supply agreement.”).
6   ECF 68-2.
7   Id.
           Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 3 of 16




                the program was active and ongoing, such things were
                captured by the rolling nature of the transactions, but
                starting or stopping the program requires that all
                transactions that are pending be entered and updated so
                they are reflected in the final check. I will make sure this
                is dealt with quickly so it does not delay your payment.
                If you would like me to send part of the payment and
                hold back a reserve to deal with adjustments, etc…I am
                certainly willing to do so.8

Despite White’s acknowledgment that Shaver still owed a “final payment” to CAG

for sales through April 2018, Shaver never paid CAG its April commissions.9

           CAG claims Shaver still owes CAG 5% commissions on all April 2018

invoices and some invoices from the end of March 2018, totaling $168,766.42.10

Shaver disputes that it owes CAG anything and, to the extent it does, it disputes

the amount claimed.11




8    Id.
9    ECF 68-3, ¶¶ 7–9.
10   Id. ¶¶ 7–8.
11   ECF 71-1, ¶¶ 7–9.
         Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 4 of 16




II.     Procedural History

        On May 16, 2018, CAG filed this action in the Superior Court of Cobb

County.12 On June 5, 2018, Shaver removed the case to this Court.13 CAG amended

its pleading on July 3, 2018.14

        The Amended Complaint asserts the following claims: Count I: breach of

contract for March 2018 commissions; (2) Count II: breach of contract for April

2018 commissions; (3) Count III: breach of contract for commissions from May

2018 onward; (4) Count IV: unjust enrichment, argued in the alternative; Count V:

tortious interference with contractual and business relations; Count VI: unfair

competition under the Lanham Act, 15 U.S.C. § 1125(a)(1)(A); Count VII:

attorneys’ fees and expenses; Count VIII: breach of covenant of good faith and fair

dealing.15 Shaver moved to dismiss Count I, III, IV, V, VI, and VIII of the Amended




12    ECF 1-1.
13    ECF 1.
14    ECF 22.
15    Due to a typographical error in the Amended Complaint, the good faith and
      fair dealing count is listed as Count VIII and the attorneys’ fees count is listed
      as Count VII. ECF 22.
        Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 5 of 16




Complaint.16 The Court granted the motion as to Counts III and V and denied the

motion as to the remaining counts.17

       On May 2, 2019, Shaver filed its Answer, Affirmative Defenses, and

Counterclaims to the Amended Complaint.18 Shaver’s counterclaims assert the

following: Count I: breach of contract, contingent on the Court’s finding that the

ASA is an enforceable contract; Count II: trademark infringement and false

designation of origin; and, Count III: attorneys’ fees.19 CAG moved to dismiss

Counts I and III of the Counterclaim for failure to state a claim.20 The Court granted

CAG’s motion as to Count I and denied it as moot as to Count III based on Shaver’s

preemptive withdrawal of that claim.21




16   ECF 24.
17   ECF 31.
18   ECF 33.
19   Id. at 19–33.
20   ECF 41.
21   ECF 88. The parties have also jointly stipulated to dismiss, with prejudice,
     Count VI of CAG’s Amended Complaint and Count II of Shaver’s
     counterclaim. ECF 101. Accordingly, there are no remaining counterclaims.
         Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 6 of 16




         Prior to the Court ruling on CAG’s motion to dismiss Shaver’s

counterclaims, CAG filed the present motion for partial summary judgment as to

Count II of the Amended Complaint.22

III.     Summary Judgment

         a.      Legal Standard

         Summary judgment is appropriate when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A fact is “material” only if it can affect the outcome of the lawsuit

under the governing legal principles. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A factual dispute is “genuine . . . if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.

         A party seeking summary judgment has the burden of informing the district

court of the basis for its motion and identifying those portions of the record that

demonstrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). If a movant meets its burden, the party opposing summary

judgment must present evidence showing either (1) a genuine issue of material

fact or (2) that the movant is not entitled to judgment as a matter of law. Id. at 324.




22     ECF 68.
       Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 7 of 16




      In determining whether a genuine issue of material fact exists, the evidence

is viewed in the light most favorable to the party opposing summary judgment,

“and all justifiable inferences are to be drawn” in favor of that party. Anderson, 477

U.S. at 255; see also Herzog v. Castle Rock Entm’t, 193 F.3d 1241, 1246 (11th Cir. 1999).

“Credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions,” and cannot be made by the

district court. Anderson, 477 U.S. at 255. See also Graham v. State Farm Mut. Ins. Co.,

193 F.3d 1274, 1282 (11th Cir. 1999). Summary judgment for the moving party is

proper “[w]here the record taken as a whole could not lead a rational trier of fact

to find for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986).

      b.     Discussion

      Both parties assert that Georgia law controls this action. In Georgia, “[t]he

essential elements of a breach of contract claim are (1) a valid contract; (2) material

breach of its terms; and (3) damages arising therefrom.” Brooks v. Branch Banking

& Tr. Co., 107 F. Supp. 3d 1290, 1295 (N.D. Ga. 2015). CAG argues that the evidence

shows that a valid contract existed between the parties, that a material term of that

contract was the payment of commissions, that Shaver failed to pay CAG its April
           Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 8 of 16




commissions, and that CAG was harmed therefrom in the amount of the

commissions owed plus interest.23

           In response, Shaver does not dispute the existence of a valid contract or its

breach. Rather, it argues that it does not owe CAG for the April 2018 commissions

because: (1) the ASA only requires payment to CAG for clients “managed by”

CAG and CAG either breached the ASA or failed to comply with a condition

precedent to its payment when it did not perform those management services;

(2) CAG’s claim is barred by its prior breach of the ASA relating to Shaver’s

customer, Elior;24 (3) the amount claimed by CAG is wrong; (4) the amount should

be reduced by payments CAG received in a purportedly related action between

CAG and Elior.25

           For the reasons stated below, the Court finds that the evidence does not

support Shaver’s claim that CAG failed to comply with a condition precedent

under the ASA or breached the ASA. Therefore, Shaver’s breach is not excused.

However, the Court finds that Shaver has presented evidence of a genuine dispute

of material fact regarding CAG’s calculation for damages. As such, the Court



23   ECF 68-1, at 4–5.
24   ECF 71.
25   Id.
           Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 9 of 16




GRANTS the motion for summary judgment on Count II as to liability and

DENIES the motion as to damages.

                 i.     Liability

           As a preliminary matter, the Court finds that CAG has presented evidence

to support each requirement of its breach of contract claim under Georgia law.

CAG provided a copy of the ASA, showing that the parties entered into a

contract.26 Under the contract, absent a superseding agreement tailored to a

specific client, Shaver was required to pay CAG a 5% commission on sales to

CAG’s clients.27 As acknowledged by White, Shaver owed CAG April 2018

commissions.28 However, Shaver has never paid CAG for those commissions.29

Accordingly, CAG has shown that Shaver materially breached the ASA.

           Shaver does not dispute the above. Rather, Shaver argues that it is not liable

for its breach of the ASA because CAG either failed to perform a condition

precedent or committed its own breach of the ASA prior to Shaver’s breach. The

Court addresses each in turn.



26   ECF 22-2.
27   Id.
28   ECF 68-2 (“CAG is due a check for April 2018, based on the arrangements prior
     to this notification, and that will be paid.”).
29   ECF 68-3, ¶¶ 5–9; ECF 68-4.
       Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 10 of 16




       The Court rejects Shaver’s claim that CAG failed to satisfy a condition

precedent purportedly established under the ASA’s “managed by” language or

otherwise breached the ASA by not providing management services.30 As

explained in the Court’s Order dismissing Shaver’s breach of contract claim,

Shaver’s argument improperly attempts to read into the contract certain

management services to be performed by CAG that are contrary to the plain

language of the contract and the contract as a whole.31 Since CAG was not required

to provide management services for Shaver, CAG’s failure to do so does not excuse

Shaver’s breach.

       Shaver’s contention that, “at the very least, a question of fact is presented as

to the question of whether (as Shaver contends) the [ASA] required the

performance of an actual service on CAG’s part,” is unavailing.32 The ASA shows

that CAG’s role under the ASA was to bring in business for Shaver by directing

CAG’s clients to Shaver.33 This is supported by Shaver’s own testimony regarding




30   ECF 71, at 11.
31   See ECF 88, at 10–13.
32   ECF 71, at 12.
33   ECF 22-2 (“[Shaver] will be the primary supplier of all foodservice food and
     food related products . . . to clients managed by [CAG] . . . In exchange [CAG]
     will receive a commission of 5% . . . .”).
       Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 11 of 16




its reasoning for entering into the ASA. In White’s declaration, he states the

following:

                A chief assumption underlying the negotiation and
                execution of the amended Supply Agreement was the
                notion that CAG would introduce Shaver’s model to new
                clients and generate new business for Shaver through
                existing customers where CAG could leverage their
                credibility and relationships with corporate officers.
                When Shaver entered into the [ASA] with CAG, Shaver
                believed that the principals of CAG (Rich Adams and
                W.T. Ross) had a meaningful understanding of
                correctional food service, a network of relationships
                created through years of industry work, and the trust of
                many people who had worked with them through the
                years that would grow Shaver’s sales.

                                          …

                CAG was brought in principally because its principals
                (Rich Adams and W.T. Ross) had extensive contacts in
                the industry, but over time, it became obvious that CAG
                had few contacts left as the industry consolidated and
                many of CAG’s contacts began to retire or otherwise left
                the industry.34

It is undisputed that CAG brought in new clients and increased sales from its

clients who had previously worked with Shaver.35 Thus, it is undisputed that CAG

performed “an actual service” under the ASA.




34   ECF 71-2, ¶¶ 7, 10.
35   Id. ¶ 8.
       Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 12 of 16




       The Court also rejects Shaver’s argument that CAG’s claims are barred by

its prior breach of the ASA through its alleged mishandling of the Elior order. As

a preliminary matter, Shaver has not shown that CAG breached the ASA in its

handling of the Elior order.36 Moreover, the Court finds that even if CAG had

breached the ASA, Shaver waived the breach by continuing under the contract. “A

party’s right to pursue remedies for breach must be asserted promptly.” Clower v.

Orthalliance, Inc., 337 F. Supp. 2d 1322, 1331 (N.D. Ga. 2004) (citing Crawford v.

Etheridge, 248 Ga. App. 429, 432 (2001)). “At the point of breach, a party may

continue the contract or refuse to perform.” Id. (citing Southern Sav. Bank v. Dickey,

58 Ga. App. 718, 722 (1938) and 13 Williston on Contracts § 39.32 (4th ed. 2003)).

The non-breaching party terminates its right to refuse to perform under the

contract if it continues to perform and receive benefits under the contract after it

learns of the breach. Id.

       According to Shaver, the alleged mishandling of the Elior order occurred in

mid-2017.37 However, Shaver continued to perform under the contract and did not




36   See ECF 88, at 12–14 (finding that Shaver failed to sufficiently allege that CAG’s
     handling of the Elior order breached a term of the ASA).
37   ECF 71-1, ¶ 12.
       Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 13 of 16




terminate it until May 2, 2018.38 As such, even if CAG had breached the ASA in its

handling of the Elior order, Shaver waived the right to stop payments on account

of this breach.

       Since it is undisputed that Shaver committed a breach of the ASA and there

was no condition precedent or prior breach that could excuse Shaver’s conduct,

the Court finds that Shaver is liable for the April 2018 commissions under Count II

of the Amended Complaint.

              ii.    Damages

       CAG calculated the amount it is allegedly owed from Shaver’s breach by

applying a 5% commission to Shaver’s April 2018 invoices from CAG’s clients.39

However, Shaver argues that CAG’s calculation was incorrect for multiple

reasons.

       First, Shaver argues that the ASA allowed the parties to modify the ASA’s

terms with regard to specific clients.40 Shaver provided evidence that the parties



38   Id. ¶ 7; ECF 68-2, at 2.
39   ECF 68-6, ¶ 3; ECF 68-7.
40   ECF 71, at 3; see ECF 22-2 (“[CAG] and [Shaver] recognize the need to tailor
     separate supply agreements for some clients based on various circumstances
     to be determined as they arise. In such cases, those agreements will supersede
     this agreement for the client in question with respect to the area of the separate
     agreement that is in conflict with this supply agreement.”).
       Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 14 of 16




modified the 5% commission rate with regard to at least some clients in the form

of emails between the parties discussing the adjustments for Trinity, A’viands,

Summit, and Aladdin.41 CAG denies that the commission rates were permanently

altered for any clients, or that any such clients were included in its damages

calculation.42 However, contrary to CAG’s assertion, three of those clients are

included in the table outlining its commission calculation.43 Accordingly, Shaver

has raised a dispute of material fact regarding whether CAG accurately calculated

the damages to be awarded through its blanket use of the 5% commission rate.

       Second, Shaver argues that CAG’s calculation is incorrect because it does

not account for credits, debits, and sales adjustments or negative transactions.44

Shaver alleges that there are at least 46 negative transactions from April 2018.45

CAG did not respond to this argument; it has not provided any evidence disputing

that such adjustments must be considered or claiming that they were properly



41   ECF 71-2, ¶¶ 20–21 (citing ECF 71-4 and ECF 71-5).
42   ECF 75, ¶ 6 (citing ECF 68-7 and ECF 68-6).
43   See ECF 68-7 (listing invoices from Trinity, Summit, and Aladdin).
44   ECF 71 (citing ECF 71-2, ¶ 24). The necessity to account for these adjustments
     is also supported by White’s May 2, 2018 email that notes: “Because it is the
     end of the program, we need to make sure all credits, debits and sales
     adjustments are processed since they all effect the final payment.” ECF 68-2.
45   ECF 71-2, ¶ 24.
       Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 15 of 16




considered in its calculation. Therefore, Shaver has raised a dispute of material fact

as to the accuracy of CAG’s calculation to the extent it does not consider such

adjustments.

        Third, Shaver argues that the award must be offset by a Settlement

Agreement entered into by Elior and CAG stemming from CAG’s breach of

contract action against Elior.46 However, the Complaint filed in that action

(provided to the Court by both parties),47 shows that CAG’s action against Elior

was for breaches occurring after July 2, 2018.48 Accordingly, such damages could

not offset Shaver’s non-payment of CAG’s April 2018 commissions under

Count II.

       While the Elior settlement agreement is inapplicable to the damages

calculation, Shaver’s arguments that the 5% commission was improperly applied

across the board and that CAG failed to consider appropriate adjustments raises

genuine issues of material fact as to the accuracy of CAG’s damages calculation.




46   ECF 71, at 16–17; see ECF 72-1 (filed under seal).
47   See ECF 71-8 and ECF 74.
48   Compl., CAG Food Services, LLC v. Elior, Inc., No. 1:19-CV-00791-WMR
     (N.D. Ga. Feb. 14, 2019), ECF 1, ¶ 46.
      Case 1:18-cv-02753-SDG Document 121 Filed 09/24/20 Page 16 of 16




Consequently, the Court DENIES summary judgment on the issue of damages

under Count II of the Amended Complaint.

IV.   Conclusion

      The Court GRANTS IN PART AND DENIES IN PART CAG’s motion for

partial summary judgment on Count II of the Amended Complaint [ECF 68]. The

Court GRANTS the motion as to Shaver’s liability and DENIES the motion as to

damages.

      Counts I, IV, V, VII, and VIII remain pending in this litigation, as does

Shaver’s motion for summary judgment on those counts. The Court STAYS

further adjudication on the issue of damages to be awarded under Count II until

it rules on Shaver’s motion for summary judgment.

      SO ORDERED this the 24th day of September 2020.



                                                  Steven D. Grimberg
                                            United States District Court Judge
